                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,            )
                                     )
                 Plaintiff,          )               4:97CR3051
                                     )
           v.                        )
                                     )
ANTONIO BROWN,                       )                  ORDER
                                     )
                 Defendant.          )
                                     )


      IT IS ORDERED that Federal Public Defender David R. Stickman’s motion to
withdraw (filing no. 108) is granted.

     DATED this 14th day of March, 2019.

                                   BY THE COURT:

                                   s/ Richard G. Kopf
                                   Senior United States District Judge
